DETAILED ACTION
In the response filed December 21, 2020, the Applicant amended claims 1, 3, 7, 8, 10, 14, and 16; and canceled claims 2, 9, and 15.  Claims 1, 7, 8, and 14 are further amended as a result of the Examiner’s Amendment included herein (as authorized by Wendy M. Slade, registration number 53,604, on March 12, 2021).  Claims 1, 3-8, 10-14, and 16-19, are pending and currently under consideration for patentability. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings and specification were objected to for minor informalities.  Examiner thanks the Applicant for revising and amending the disclosure and hereby withdraws the objection from the previous Office action.

Applicant’s arguments, with respect to the rejection of amended claims 1, 3-8, 10-14, and 16-19, under 35 U.S.C. 103 have been considered, and are persuasive.  Although the cited art teaches a display system that determines and selects targeted media content to send to digital signage devices, the claims more narrowly define an approach where proposed values and applicable placement targets are adjusted according to operating conditions of the digital signage players.  Specifically, the amended claims require “determining by a processing unit of the digital signage server that the first placement target needs to be increased based on operating conditions of the first digital signage player and the second placement target needs to be decreased based on operating conditions of the second signage player; transmitting by the 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in correspondence with Wendy M. Slade (registration number 53,604) on March 12, 2021.  The application has been amended as follows: 


(Currently amended) A method for managing distributed digital signage content, the method comprising
storing in a memory of a digital signage server:
a distributed digital signage content identifier for identifying a distributed digital signal content;
a first placement target for the distributed digital signage content, the distributed digital signage content being displayed on a display of a first digital signage player in accordance with the first placement target; and
a second placement target for the distributed digital signage content, the distributed digital signage content being displayed on a display of a second digital signage player in accordance with the second placement target;
determining by a processing unit of the digital signage server that the first placement target needs to be increased based on operating conditions of the first digital signage player and the second placement target needs to be decreased based on operating conditions of the second signage player;
transmitting by the processing unit of the digital signage server via a communication interface of the digital signage server a first request to the first digital 
transmitting by the processing unit of the digital signage server via the communication interface of the digital signage server a second request to the second digital signage player for decreasing the second placement target, the second request comprising the distributed digital signage content identifier;
receiving by the processing unit of the digital signage server via the communication interface of the digital signage server a response to the first request from the first digital signage player, the response from the first digital signage player comprising a proposed increase value of the first placement target;
receiving by the processing unit of the digital signage server via the communication interface of the digital signage server a response to the second request from the second digital signage player, the response from the second digital signage player comprising a proposed decrease value of the second placement target;
determining by the processing unit of the digital signage server an applicable increase value of the first placement target and an applicable decrease value of the second placement target based on the proposed increase value of the first placement target and the proposed decrease value of the second placement target;
transmitting by the processing unit of the digital signage server via the communication interface of the digital signage server a confirmation to the first digital signage player, the confirmation to the first digital signage player comprising the applicable increase value of the first placement target; and
transmitting by the processing unit of the digital signage server via the communication interface of the digital signage server a confirmation to the second digital signage player, the confirmation to the second digital signage player comprising the applicable decrease value of the second placement target.

(Cancelled)

(Currently amended) The method of claim 1, wherein the determination that the first placement target needs to be increased and the second placement target needs to be 


(Original) The method of claim 1, wherein the first and second placement targets respectively comprise a frequency of display of the distributed digital signage content.

(Original) The method of claim 1, further comprising:
	receiving by the digital signage server the distributed digital signage content and a global placement target for the distributed digital signage content;
	storing in the memory of the digital signage server the distributed digital signage content and the global placement target;
	generating by the processing unit of the digital signage server the distributed digital signage content identifier;
	determining by the processing unit of the digital signage server an initial value of the first and second placement targets based at least on the received global placement target;
	transmitting by the digital signage server to the first digital signage player the distributed digital signage content, the distributed digital signage content identifier, and the initial value for the first placement target; and
	transmitting by the digital signage server to the second digital signage player the distributed digital signage content, the distributed digital signage content identifier, and the initial value for the second placement target.

(Original) The method of claim 1, wherein the requests to the first and second digital signage players are transmitted via a broadcasting protocol.

(Currently amended) The method of claim 1 further comprising:

determining by the processing unit of the digital signage server that the third placement target needs to be modified based on the operating conditions of the third signage player;
transmitting by the processing unit of the digital signage server via a communication interface of the digital signage server a third request to the third digital signage player for modifying the third placement target, the third request comprising the distributed digital signage content identifier;
receiving by the processing unit of the digital signage server via the communication interface of the digital signage server a response to the third request from the third digital signage player, the response from the third digital signage player comprising a proposed modification of the third placement target;
determining by the processing unit of the digital signage server an applicable modification of the third placement target based on the proposed increase value of the first placement target, the proposed decrease value of the second placement target, and the proposed modification of the third placement target; and
transmitting by the processing unit of the digital signage server via the communication interface of the digital signage server a confirmation to the third digital signage player, the confirmation to the third digital signage player comprising the applicable modification of the third placement target;
wherein the determination of the applicable increase value of the first placement target and the applicable decrease value of the second placement target are also based on the proposed modification of the third placement target.

 (Currently amended) A non-transitory computer program product comprising instructions, the instructions when executed by a processing unit of a digital signage server providing for managing distributed digital signage content by:
storing in a memory of the digital signage server:

a first placement target for the distributed digital signage content, the distributed digital signage content being displayed on a display of a first digital signage player in accordance with the first placement target; and
a second placement target for the distributed digital signage content, the distributed digital signage content being displayed on a display of a second digital signage player in accordance with the second placement target;
determining by a processing unit of the digital signage server that the first placement target needs to be increased based on operating conditions of the first digital signage player and the second placement target needs to be decreased based on operating conditions of the second signage player;
transmitting by the processing unit of the digital signage server via a communication interface of the digital signage server a first request to the first digital signage player for increasing the first placement target, the first request comprising the distributed digital signage content identifier;
transmitting by the processing unit of the digital signage server via the communication interface of the digital signage server a second request to the second digital signage player for decreasing the second placement target, the second request comprising the distributed digital signage content identifier;
receiving by the processing unit of the digital signage server via the communication interface of the digital signage server a response to the first request from the first digital signage player, the response from the first digital signage player comprising a proposed increase value of the first placement target;
receiving by the processing unit of the digital signage server via the communication interface of the digital signage server a response to the second request from the second digital signage player, the response from the second digital signage player comprising a proposed decrease value of the second placement target;
determining by the processing unit of the digital signage server an applicable increase value of the first placement target and an applicable decrease value of the 
transmitting by the processing unit of the digital signage server via the communication interface of the digital signage server a confirmation to the first digital signage player, the confirmation to the first digital signage player comprising the applicable increase value of the first placement target; and
transmitting by the processing unit of the digital signage server via the communication interface of the digital signage server a confirmation to the second digital signage player, the confirmation to the second digital signage player comprising the applicable decrease value of the second placement target.

(Cancelled)

(Currently amended) The computer program product of claim 8, wherein the determination that the first placement target needs to be increased and the second placement target needs to be decreased is based on 


(Original) The computer program product of claim 8, wherein the first and second placement targets respectively comprise a frequency of display of the distributed digital signage content.

(Original) The computer program product of claim 8, wherein the execution of the instructions further provide for:
	receiving by the digital signage server the distributed digital signage content and a global placement target for the distributed digital signage content;
	storing in the memory of the digital signage server the distributed digital signage content and the global placement target;

	determining by the processing unit of the digital signage server an initial value of the first and second placement targets based at least on the received global placement target;
	transmitting by the digital signage server to the first digital signage player the distributed digital signage content, the distributed digital signage content identifier, and the initial value for the first placement target; and
	transmitting by the digital signage server to the second digital signage player the distributed digital signage content, the distributed digital signage content identifier, and the initial value for the second placement target.

(Original) The computer program product of claim 8, wherein the requests to the first and second digital signage players are transmitted via a broadcasting protocol.

(Currently amended) A digital signage server adapted for managing distributed digital signage content, the digital signage server comprising:
a communication interface;
memory for storing:
a distributed digital signage content identifier for identifying a distributed digital signal content;
a first placement target for the distributed digital signage content, the distributed digital signage content being displayed on a display of a first digital signage player in accordance with the first placement target; and
a second placement target for the distributed digital signage content, the distributed digital signage content being displayed on a display of a second digital signage player in accordance with the second placement target; and
a processing unit for:
determining that the first placement target needs to be increased based on operating conditions of the first digital signage player and the second placement based on operating conditions of the second signage player;
transmitting via the communication interface a first request to the first digital signage player for increasing the first placement target, the first request comprising the distributed digital signage content identifier;
transmitting via the communication interface a second request to the second digital signage player for decreasing the second placement target, the second request comprising the distributed digital signage content identifier;
receiving via the communication interface a response to the first request from the first digital signage player, the response from the first digital signage player comprising a proposed increase value of the first placement target;
receiving via the communication interface a response to the second request from the second digital signage player, the response from the second digital signage player comprising a proposed decrease value of the second placement target;
determining an applicable increase value of the first placement target and an applicable decrease value of the second placement target based on the proposed increase value of the first placement target and the proposed decrease value of the second placement target;
transmitting via the communication interface a confirmation to the first digital signage player, the confirmation to the first digital signage player comprising the applicable increase value of the first placement target; and
transmitting via the communication interface a confirmation to the second digital signage player, the confirmation to the second digital signage player comprising the applicable decrease value of the second placement target.

(Cancelled) 

(Currently amended) The digital signage server of claim 14, wherein the determination that the first placement target needs to be increased and the second placement target needs to be decreased is based on


(Original) The digital signage server of claim 14, wherein the first and second placement targets respectively comprise a frequency of display of the distributed digital signage content.

(Original) The digital signage server of claim 14, wherein the processing unit:
receives via the communication interface the distributed digital signage content and a global placement target for the distributed digital signage content;
stores in the memory the distributed digital signage content and the global placement target;
generates the distributed digital signage content identifier;
determines an initial value of the first and second placement targets based at least on the received global placement target;
transmits via the communication interface to the first digital signage player the distributed digital signage content, the distributed digital signage content identifier, and the initial value for the first placement target; and
transmits via the communication interface to the second digital signage player the distributed digital signage content, the distributed digital signage content identifier, and the initial value for the second placement target.

(Original) The digital signage server of claim 14, wherein the requests to the first and second digital signage players are transmitted via a broadcasting protocol. 

	

	Allowable Subject Matter
Claims 1, 3-8, 10-14, and 16-19, are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Wodka et al. (U.S. PG Pub No.2013/0155076 A1, June 20, 2013) (hereinafter "Wodka”); Siversten (U.S. Patent No. 9,836,762 B1, December 5, 2017); Ebbert et al. (U.S. PG Pub No. 2009/0217084 A1, August 27, 2009) (hereinafter "Ebbert”); and Sugiura et al., " Design and implementation of distributed and scalable multimedia signage system" (published in 2010 Second International Conference on Ubiquitous and Future Networks (ICUFN), pgs. 273-278, June 1, 2010) (hereinafter “Sugiura”).

Wodka discloses methods and apparatus for processing display data.  The display data specify one or more presentations (e.g., digital signage information) for displaying to a user on an end-user device (e.g., a digital signage device).  One or more processors receive one or more criteria (e.g., “user preferences”) and the display data.  The one or more processors select some or all of the received display data.  This selection may be dependent upon the one or more criteria.  The one or more processors then provide, for display by the end-user device, the selected display data. 
Siversten discloses a media content management and deployment system.  A data store stores content metadata associated with media content items and specifying a target demographic of each of the media content items.  A demographic information server obtains first demographic data specifying a first demographic in a first timeslot at a location of a first signage device, predicts a second demographic in a second timeslot at the location based on the first demographic data, wherein the second timeslot is subsequent to the first timeslot, and generates second demographic data specifying the second demographic.  When a deployment module obtains the second demographic data, the deployment module compares the content metadata 
Ebbert discloses a method that includes transmitting content to a location for presentation across a plurality of display devices that each present a portion of the content. The method includes receiving an indication that a first portion of the content managed by a first computing device is unable to be presented on a first display device.
Sugiura discloses a distributed and scalable multimedia signage system.  Infoshare is based on the architecture of a collection of autonomous signage players connected with servers via a web service interface.  The signage players display XAML based screens with rich signage contents which are scheduled based on location and time.  

As per claim 1 (representative of claims 8 and 14), the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “determining by a processing unit of the digital signage server that the first placement target needs to be increased based on operating conditions of the first digital signage player and the second placement target needs to be decreased based on operating conditions of the second signage player; transmitting by the processing unit of the digital signage server via a communication interface of the digital signage server a first request to the first digital signage player for increasing the first placement target, the first request comprising the distributed digital signage content identifier; transmitting by the processing unit of the digital signage server via the communication interface of the digital signage server a second request to the second digital signage player for decreasing the second placement target, the second request comprising the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621